Citation Nr: 0903401	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  He died in March 2004.  The appellant is his 
step son.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In June 2008, this case was remanded for the purposes of 
affording the appellant a Board hearing at the RO.  The 
hearing was scheduled for November 2008, but the appellant 
failed to appear for the hearing without explanation and has 
not requested that the hearing be rescheduled.  Therefore, 
his request for a Board hearing is considered withdrawn.


FINDING OF FACT

The appellant is not the veteran's child, and did not pay any 
expenses of the veteran's last sickness or burial.


CONCLUSION OF LAW

The criteria for the payment of accrued benefits are not met.  
38 U.S.C.A. §§ 1728, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.1000 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letters 
mailed in October and November 2004, prior to its initial 
adjudication of this claim.  Neither the appellant nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate this claim.  The Board is 
also unaware of any such evidence.  

Accordingly, the Board is satisfied that that any procedural 
errors in the originating agency's development of this claim 
were insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This revision relates to cases 
where the veteran's death occurred on or after the date of 
enactment, December 16, 2003, such as this case here.

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
38 C.F.R. § 3.1000(a).  
Accrued benefits may also be paid as may be deemed necessary 
to reimburse the person who bore the expenses of the last 
sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 
3.1000(a)(5).

Analysis

Appellant contends that he is entitled to accrued benefits 
payable for reimbursement of the veteran's personal debts, 
medical bills, and burial expenses.  In correspondence 
received in February 2005, the appellant argues that if the 
veteran had lived he would have applied monies, owed by VA to 
the veteran, to cover expenses that were ultimately paid by 
his life insurance company.

At the time of his death on March [redacted], 2004, the veteran was 
in receipt of a 100 percent rating for non service-connected 
pension, to included special monthly pension on account of 
need of regular aid and attendance for the period beginning 
March 11, 2002.

The appellant filed an application for reimbursement of 
medical expenses in February 2004, prior to the veteran's 
death.  

In this case, the appellant is the veteran's adult step son, 
and he does not qualify as a "child" as defined in 38 C.F.R. 
§§ 3.57 & 3.1000(d)(2).  The evidence does not show that the 
appellant was dependent, under the age of 18 or not over the 
age of 23 years of age and pursuing a course of educational 
instruction at the time of the veteran's death.  See 38 
C.F.R. §§ 3.57, 3.1000(d)(2).  As such, the appellant is not 
individually entitled to accrued benefits as a child of the 
veteran.

While the appellant is not the veteran's "child" for purposes 
of accrued benefits, he may nonetheless be entitled to as 
much of the veteran's accrued benefit as is necessary for 
reimbursement for the expense of the last sickness or burial 
of the veteran.  See 38 C.F.R. § 3.1000(a)(5).  The Board 
notes that the accrued benefits law and regulation 
specifically provide that reimbursement for such expenses of 
the veteran's last sickness or burial may be paid only from 
accrued benefits that were in fact due and unpaid to the 
veteran at the time of his death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).

In this case, the Board finds that there is no evidence that 
the appellant bore the expenses of the veteran's last 
sickness or burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

The Board notes that the VA Adjudication Procedure Manual 
reflects that "For the purposes of adjudicating claims for 
reimbursement, last illness is the immediate attack which 
ends in death.  If the attack is acute, consider the 
beginning of the attack as the commencement of the last 
illness.  If the attack is not acute, consider the last 
illness as commencing at the time the beneficiary became so 
ill as to require the regular and daily attendance of another 
person until death."  See M21-1, Part IV, para. 27.38.  Here, 
the veteran's death certificate shows that he suffered from a 
myocardial infarction.  There is no evidence to suggest this 
was not an acute cause of death.  The appellant has submitted 
no expense reports or hospital records showing unreimbursed 
medical care pertaining to treatment of this condition.  
Accordingly, there is no evidence upon which to base a 
finding that appellant bore expenses pertaining to the 
veteran's last sickness.

With respect to funeral expenses, the Board notes that the 
evidence of record includes a funeral home bill showing an 
amount of $6,800.72 due, less a funeral home discount of $630 
and the $600 already paid by VA.  The VA payment to the 
funeral home was issued following a May 2004 rating decision.  
In that decision, the RO granted an award for funeral costs 
and a cemetery plot for a veteran whose death was not due to 
active duty.  The remaining amount of $5,570.72 was 
reimbursed in full by an April 2004 insurance proceeds check 
from the veteran's insurer, payable to the funeral home.  
There is no evidence that appellant bore any expense relating 
to the veteran's burial.

Despite the RO's October and November 2004 requests for 
receipts pertaining to the veteran's expenses, the appellant 
has not submitted any other evidence relating to the 
veteran's last sickness or burial.  Other evidence submitted 
by the appellant includes copies of miscellaneous bills 
submitted by the appellant such as credit card bills, utility 
bills, bank loan payments, and property tax bills.  These 
certainly do not qualify as expenses relating to the 
veteran's last sickness or burial.

Accordingly, the claim for accrued benefits must be denied.  
In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


